On Motion to Dismiss.
SOMMERVILLE, J.
[1] This is an executory proceeding, which was enjoined by the defendant, without bond, on the ground that the debt had been partially paid. There was judgment dissolving the injunction; and the writ was continued for the amount alleged *789by the defendant to be due, and admitted by plaintiff in executory proceedings, and the sale was ordered to be proceeded with for the sum of $2,750, with interest, etc. Defendant took a suspensive and devolutive appeal, and the bond was fixed at $250 by the court. Plaintiff moves to dismiss the appeal on the ground that the bond should be for $375.
Under the case of Levert v. John T. Moore Planting Co., Ltd., 133 La. 591, 63 South. 198, and authorities there cited, the bond of appeal was properly made to cover one-half over the costs of court. It will be presumed that the district judge, in fixing the amount of the bond in this case, fixed it at one-half over and above the amount of the costs of court. The record is before us, and the estimate of the district judge appears to have been quite liberal.
Plaintiff, and appellee, has not informed the court of the process by which he arrived at the-conclusion that the bond should have been for $375.
The motion to dismiss is denied.